Rebecca J. Hozubin, Esq.
HOZUBIN, MOBERLY & ASSOCIATES
711 M Street, Suite 2
Anchorage, AK 99501
907-276-5297 – Telephone
907-276-5291 – Fax
Email: rebecca@akdefenselaw.com
Alaska Bar No. 9806016

Attorneys for Country Mutual Insurance Co.

                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE STATE OF ALASKA

COUNTRY MUTUAL INSURANCE                  )
CO.,                                      )
         Plaintiff,                       )
     v.                                   )
                                          )
WILLIAM J. KAMBIC, JR. and                )
WELLS FARGO BANK, N.A.,                   )
                                          )
                Defendants.               )
                                          )    Case No. 3:21-cv-

              COMPLAINT FOR DECLARATORY JUDGMENT ACTION

       Country Mutual Insurance Company, by and through its counsel of record, Hozubin,

Moberly & Associates, pursuant to 28 U.S.C. §§ 2201 & 2202 and 28 U.S.C. § 1332,

hereby asserts its Complaint for Declaratory Judgment Action as follows:

       1.     Country Mutual Insurance Company (“Country”) is a mutual insurance

company formed under the laws of the State of Illinois, with its principal place of business

in Bloomington, Illinois. Country issued policy number A54K5224230 listing William

Kambic as the named insured with a policy term of September 5, 2019 until September 5,

2020. The policy was renewed on September 5, 2020 for another year term.




            Case 3:21-cv-00042-JMK Document 1 Filed 02/23/21 Page 1 of 10
       2.     Country is authorized to transact business in the State of Alaska, has paid all

required taxes and fees, has filed all required reports, and has satisfied all other conditions

precedent to bringing and maintaining this action.

       3.     On information and belief, Defendant William Kambic (“Kambic”) is and was

a citizen of either California or Alaska at all relevant times.

       4.     On information and belief, Defendant Wells Fargo Bank N.A. (“Wells Fargo”)

is a national banking association organized under the laws of the United States of America.

At all relevant times, Wells Fargo’s main office was located in Sioux Falls, South Dakota,

and is and was a citizen of South Dakota.

       5.     This is an action for declaratory relief under 28 U.S.C. §2201 and for such

additional and further relief as may be required to enforce a declaratory judgment in

accordance with 28 U.S.C. §2202.

       6.     This Court has subject matter jurisdiction under 28 U.S.C. §1332, as the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different states with Country being considered a resident of the State

of Illinois, Kambic being a resident of either Alaska or California, and Wells Fargo being

a resident of South Dakota.

       7.     In accordance with 28 U.S.C. § 1391(b)(1) and (2), venue in this district is

appropriate as the damages allegedly occurred in this district, and the underlying state court

action for this matter was originally filed within this district.




                         COMPLAINT FOR DECLARATORY JUDGMENT ACTION
                              Country Mutual Insurance Co. v. Kambic et al.
                                       3:21-cv-______________
                                                Page 2
            Case 3:21-cv-00042-JMK Document 1 Filed 02/23/21 Page 2 of 10
       8.     Kambic contacted a Country agent in Fairbanks, Alaska, Angela Ritchie, to

procure insurance on the 18435 Jasmine Lane Road, Chugiak, Alaska, property.1

       9.     Kambic requested an effective date for the policy of September 5, 2019.2

       10. Kambic represented that his mailing address was 18435 Jasmine Lane Road in

Chugiak, the same location that was to be insured.3 This was false.

       11. Kambic listed the only additional interest as First National Bank Alaska, a

mortgagee.4 This was false.

       12. Kambic further represented that the home would be “owner occupied.”5 This

was false.

       13. Finally, Kambic represented that there was no unrepaired damage or

deteriorated conditions to the property listed on the application.6

       14. On September 9, 2019, Kambic signed the application that contained the

following language:

             I declare that I have read this application, that the above statements and
             facts are true, and that no material facts have been suppressed or
             misstated….

             THIS APPLICATION IS PART OF THE POLICY CONTRACT AND
             ANY MISREPRESENTATION OR FALSE STATEMENT THAT IS
             MATERIAL TO THE ACCEPTANCE OF THE RISK MAY VOID THE
             POLICY.7

1
  Exhibit A at HMA100139.
2
  Id.
3
  Id.
4
  Id.
5
  Id. HMA100140.
6
  Id.
7
  Id. HMA100141.
                         COMPLAINT FOR DECLARATORY JUDGMENT ACTION
                              Country Mutual Insurance Co. v. Kambic et al.
                                       3:21-cv-______________
                                                Page 3
            Case 3:21-cv-00042-JMK Document 1 Filed 02/23/21 Page 3 of 10
        15. The certified policy was then issued effective September 5, 2019 until

September 5, 2020.8

        16. The policy was renewed effective September 5, 2020 until September 5, 2021.

        17. The policy language provides:

           Definitions (Includes Limitations)
           A. In this policy, “you” and “your” refer to the person shown in the Declarations
           as INSURED and that person’s spouse if a resident of the same household.
           “We”, “us” and “our” refer to the company providing this insurance.
           7. “Insured” means:
           a. “You” and residents of “your” household who are…

           ******************************

           AGREEMENT
           “We” will provide the coverages “you” have purchased through the company
           named in the Declarations if “you” have paid the premiums and have complied
           with the policy provisions. When “we” refer to the policy “we” mean this policy
           booklet (titled Home Insurance Policy), applications for insurance, Declarations,
           and any applicable endorsements. This policy booklet describes the coverages
           “you” have purchased and may include descriptions of other coverages “you”
           have not purchased. The coverages and limits of liability “you” have purchased
           are stated in the Declarations that are in effect at the time of any loss, injury or
           damage, and are subject to the limits of liability, exclusions, conditions and other
           terms of the policy. A coverage applies only when that coverage is listed in the
           “Descriptions of Coverage” column on the Declarations.

           ******************************
           Additional Living Expense- Rental Value,
           Coverage E (Includes Limitations)

           The limit of liability show in the Declarations is the total limit for the coverage
           in 1. Additional Living Expense, 2. Fair Rental Value and 3. Civil Authority
           Prohibits Use.

           1. Additional Living Expense

8
    Exhibit B, HMA100001-100051.
                        COMPLAINT FOR DECLARATORY JUDGMENT ACTION
                             Country Mutual Insurance Co. v. Kambic et al.
                                      3:21-cv-______________
                                               Page 4
          Case 3:21-cv-00042-JMK Document 1 Filed 02/23/21 Page 4 of 10
 If a covered loss under SECTION 2 makes that part of the “residence premises”
 where “you” reside not fit to live in, “we” cover any necessary increase in living
 expenses incurred by “you” so that “your” household can maintain its normal
 standard of living. Payment will be for only the shortest time reasonably required
 to repair or replace the damage or, if “you” permanently relocate, the shortest
 time reasonably required for “your” household to settle elsewhere.

 ******************************
 Conditions– SECTIONS 2 through 6 (Includes Limitations)
 A. Insurable Interest And Limit Of Liability

 Even if more than one person has an insurable interest in the property covered,
 “we” will not be liable in any one “occurrence”:
 1. To an “insured” for more than the amount of such “insured's” interest at the
 time of loss; or
 2. For more than the applicable limit of liability.

 B. Duties After Loss
 In case of a loss, “we” have no duty to provide coverage under this policy if the
 failure to comply with the following duties is prejudicial to “us”. These duties
 must be performed either by “you”, an “insured” seeking coverage, or a
 representative of either:
 6. Cooperate with “us” in the investigation of a claim;
 8. As often as “we” reasonably require:
 a. Show the damaged property;
 b. Provide “us” with records and documents “we” request and permit “us” to
 make copies; and
 c. Submit to examinations under oath, outside the presence of all other
 “insureds”, and sign the same within a reasonable amount of time of “our”
 request, after having been informed:
 (1) of “your” right to counsel; and
 (2) that “your” answers may be used against “you” in later civil proceedings or
 criminal proceedings;
 10. Notwithstanding any other provisions in SECTIONS 2 through 6, all claims
 under this policy must be brought within one year of the date of “occurrence”.
 G. Suit Against Us
 No action can be brought against "us" unless there has been full compliance with
 all of the terms under SECTIONS 2 through 6 of this policy. Further, any suit
 or action will be barred unless commenced within three years after the date of a
 breach of this policy.
 O. Concealment Or Fraud


              COMPLAINT FOR DECLARATORY JUDGMENT ACTION
                   Country Mutual Insurance Co. v. Kambic et al.
                            3:21-cv-______________
                                     Page 5
Case 3:21-cv-00042-JMK Document 1 Filed 02/23/21 Page 5 of 10
 "We" do not provide coverage to an "insured" under this policy in any case
 involving misrepresentations, omissions, concealment of facts, or incorrect
 statements:
 1. That are fraudulent;
 2. That are material either to the acceptance of the risk, or to the hazard assumed
 by "us"; or
 3. If "we", in good faith, would not have:
 a. Issued the policy or contract;
 b. Issued a policy or contract in as large an amount, or at the same premium or
 rate; or
 c. Provided coverage with respect to the hazard resulting in the loss; if the true
 facts had been made known to "us" as required either by the application for the
 policy or contract or otherwise.

 ******************************
 B. Standard Mortgage Clause
 The word mortgagee includes trustee.

 1. If a mortgagee is named in this policy, any loss payable under Dwelling,
 Coverage C or Auxiliary Private Structures, Coverage F will be paid to the
 mortgagee and “you”, as interests appear. If more than one mortgagee is named,
 the order of payment will be the same as the order of precedence of the
 mortgages.

 ******************************

 General Policy Conditions (Includes Limitations)
 D. Cancellation
 1. “You” may cancel this policy at any time by returning it to “us” or by letting
 “us” know in writing of the date cancellation is to take effect.
 2. "We" may cancel this policy only for the reasons stated below.
 a. Nonpayment of premium;
 b. When this policy has been in effect for less than 60 days and is not a renewal
 with "us", "we" may cancel for any reason;
 c. When this policy has been in effect for 60 days or more, or at any time if it is
 a renewal with "us", "we" may cancel only for the reasons stated below:
 (1) Conviction of an "insured" of a crime having as one of its necessary elements
 an act increasing a hazard insured against;
 (2) Discovery of fraud or material misrepresentation made by an "insured" or a
 representative of an "insured" in obtaining the insurance or by an "insured" in
 pursuing a claim under the policy;


              COMPLAINT FOR DECLARATORY JUDGMENT ACTION
                   Country Mutual Insurance Co. v. Kambic et al.
                            3:21-cv-______________
                                     Page 6
Case 3:21-cv-00042-JMK Document 1 Filed 02/23/21 Page 6 of 10
          (3) Discovery of a grossly negligent act or omission by an "insured" that
          substantially increased the hazards insured against; or
          (4) Physical changes in the insured property that results in the property becoming
          uninsurable.
          d. Notice of Cancellation
          In the event "we" do cancel, "we" will notify "you" (and if "you" are 70 years of
          age or older, any person "you" designated to "us" in writing) in writing of the
          date cancellation takes effect at least:
          a. 10 days before the date cancellation takes effect if "we" cancel for:
          (1) Conviction of an "insured" of a crime having as one of its necessary elements
          an act increasing a hazard insured against; or
          (2) Discovery of fraud or material misrepresentation made by an "insured" or a
          representative of an "insured" in obtaining the insurance or by an "insured" in
          pursuing a claim under the policy;
          b. 20 days before the date cancellation takes effect if "we" cancel for
          nonpayment of premium; or
          c. 30 days before the date cancellation takes effect if "we" cancel for any other
          reason. Proof of mailing will be sufficient proof of notice. This cancellation
          notice will be mailed to "you" at "your" last address known to "us", and “we"
          will obtain a certificate of mailing.
          3. When this policy is canceled, the paid premium for the period from the date
          of cancellation to the expiration date will be refunded pro rata.
          4. If "we" cancel, reject, or rescind this policy, "we" will return or credit any
          unearned premium to the agent or broker of record or directly to "you":
          a. within 45 days after notice of cancellation is given if "we" cancel this policy
          for the reasons stated in Para-graphs 2. a., b., and c.
          b. for any reason other than stated in 4. a., before the effective date of
          cancellation.
          5. If "you" cancel this policy, "we" will return or credit any unearned premium
          to the agent or broker of record or directly to "you" within 45 days of the "we"
          receive "your" request for cancellation or the effective date of cancellation,
          whichever is later.

       18. “On December 16, 2020, Mr. Kambic’s attorney notified Wells Fargo’s

attorney that Mr. Kambic had returned to the property to find serious water damage caused

by leaks.”9


9
  Kambic v. Wells Fargo et al., 3:20-cv-00120-SLG, at Dkt. 84, Order regarding
Preliminary Injunction at 2, citation omitted.
                       COMPLAINT FOR DECLARATORY JUDGMENT ACTION
                            Country Mutual Insurance Co. v. Kambic et al.
                                     3:21-cv-______________
                                              Page 7
         Case 3:21-cv-00042-JMK Document 1 Filed 02/23/21 Page 7 of 10
         19. On January 7, 2021, Country was notified by counsel for Wells Fargo that

Wells Fargo should have been listed on the policy as an additional insured, as First National

Bank Alaska no longer held a deed of trust on the property.10

         20. Country also learned that the property at issue went into default in September

2018, and was sold at auction in December 2018.

         21. First National Bank Alaska’s interest in the property was purchased by Wells

Fargo.

         22. As of February 2019, Wells Fargo held title to the property and was the listed

owner of the property.

         23. Country advised Wells Fargo that Kambic and his attorney had advised that

Wells Fargo should have been listed. It was further stated that:

            No commitments or guarantees have been made regarding coverage or
            payments as we are still performing our investigation into the matter. At
            no time did we advise that payment would be jointly payable to the
            contractor and Wells Faro as we were not aware that Wells Fargo was an
            involved party. When Mr. Kambic purchased the policy in September
            2019 he provided FNBA as the lienholder.11

         24. On January 13, 2021, Country issued a reservation of rights to Kambic

reserving all rights regarding coverage in this matter.12

         25. Since that time, Country discovered that Kambic filed suit in state court against

Wells Fargo for declaratory and injunctive relief as well as damages, Kambic v. Wells



10
   Exhibit C, HMA100144-149, at HMA100146.
11
   Id. at HMA100145.
12
   Exhibit D, HMA100065-100070.
                         COMPLAINT FOR DECLARATORY JUDGMENT ACTION
                              Country Mutual Insurance Co. v. Kambic et al.
                                       3:21-cv-______________
                                                Page 8
           Case 3:21-cv-00042-JMK Document 1 Filed 02/23/21 Page 8 of 10
Fargo N.A., et al., 3AN-19-06733CI.13 That suit was filed on May 2, 2019, four months

before Kambic applied for the Country policy of insurance.

         26. Kambic did not disclose to Country that the property had been foreclosed upon

and sold, or that there was active litigation involving the property.

         27. Kambic did not have an insurable interest in the property at the time he sought

the coverage from Country for the property.

         28. Further, Kambic made several material misrepresentations and omitted

significant material facts at the time he applied for the insurance at issue. The policy should

be declared void ab initio.

         29. A real and substantial controversy exists as to whether Country has a duty of

coverage for the claims for water damage being asserted by Kambic and/or Wells Fargo.

         30. A real and substantial controversy exists regarding whether or not Kambic

complied with all relevant conditions and obligations required to obtain insurance coverage

provided by insurance policy number A54K5224230.

         31.    A real and substantial controversy exists regarding whether or not Kambic

made material misrepresentations or omissions in his application for insurance that would

void the policy ab initio.

         32.    The matter in controversy exceeds the sum of $75,000 exclusive of costs,

interest, and attorney fees.




13
     Exhibit E, Alaska Superior Court Complaint.
                         COMPLAINT FOR DECLARATORY JUDGMENT ACTION
                              Country Mutual Insurance Co. v. Kambic et al.
                                       3:21-cv-______________
                                                Page 9
           Case 3:21-cv-00042-JMK Document 1 Filed 02/23/21 Page 9 of 10
                                         Prayer For Relief

       Having set forth its Complaint for Declaratory Judgment Action, Country prays for

judgment as follows:

       1.     For a declaratory judgment determining that the Country insurance policy

number does not provide coverage for Kambic and/or Wells Fargo for the water damage

found in December 2020 to the property at issue.

       2.     For a declaratory judgment determining that Kambic made material

misrepresentations or omissions on the policy application and the policy is void ab initio.

       3.     That Country be awarded its costs and attorney’s fees.

       4.     That Country be awarded such additional and further relief as the facts and law

warrant.

       DATED this 22nd day of February, 2021.

                                      HOZUBIN, MOBERLY & ASSOCIATES
                                      Attorneys for Country Mutual Insurance Co.

                                      By:     /Rebecca J. Hozubin/
                                              Rebecca J. Hozubin
                                              711 M Street, Suite 2
                                              Anchorage, AK 99501
                                              907-276-5297 – Telephone
                                              907-276-5291 - Facsimile
                                              Alaska Bar No. 9806016
                                              Email: rebecca@akdefenselaw.com




                         COMPLAINT FOR DECLARATORY JUDGMENT ACTION
                              Country Mutual Insurance Co. v. Kambic et al.
                                       3:21-cv-______________
                                                Page 10
           Case 3:21-cv-00042-JMK Document 1 Filed 02/23/21 Page 10 of 10
